




 
MERCADOLIBRE, INC. 2011 LONG TERM RETENTION PROGRAM
 


 


























 
Effective as of January 1, 2011


 
 

--------------------------------------------------------------------------------

 
Contents

--------------------------------------------------------------------------------



MercadoLibre, Inc. 2011 Long Term Retention Program
 
Article 1.
Purpose.
2
Article 2.
Definitions
2
Article 3.
Participation; Performance Goals and Award Opportunities
5
Article 4.
Review of Participant’s Performance
5
Article 5.
Payment of Awards
5
Article 6.
Termination of Employment; Forfeitures
6
Article 7.
Administrative Provisions
7


 
 
 
 
 

 
i

--------------------------------------------------------------------------------

 
MERCADOLIBRE, INC. 2011 LONG TERM RETENTION PROGRAM
 
Purpose.
 
The MercadoLibre, Inc. 2011 Long Term Retention Program (the “Plan”) is
effective as of January 1, 2011.  The principal purpose of the Plan is to assist
the Company in the retention of key employees that have valuable industry
experience and developed competencies by rewarding Participants in relation to
their individual results and their contributions to the organization, as well as
overall Company goals and performance.
 
Definitions
 
When used in the Plan, the following terms shall have the meanings set forth
below:
 
 
“Affiliate” means with respect to any Person, a Person that controls, is
controlled by, or is under common control with such Person (it being understood,
that a Person shall be deemed to “control” another Person, for purposes of this
definition, if such Person directly or indirectly has the power to direct or
cause the direction of the management and policies of such other Person, whether
through holding ownership interests in such other Person, through agreements or
otherwise, and that direct or indirect ownership of ten percent (10%) or more of
the voting interests of another Person shall always be deemed to constitute
“control”).

 
 
“Award” means a fixed amount, subject to adjustment in accordance with Article
V, payable to a Participant under this Plan for services provided to the Company
in 2011 in the form of cash, contingent on the attainment of one or more
Performance Goals. The timing of the payment of an Award, as well as the
conditions of such payment, is subject to the Plan terms.  An Award may, but is
not required to, be evidenced by a separate agreement executed by the
Participant.  Subject to Article 7, an Award will be subject to such terms and
conditions which the Award Committee determines are appropriate.

 
 
“Award Committee” means the Compensation Committee of the Board, or such other
committee that the Board appoints to administer this Plan, which shall have
general administrative authority concerning the Plan, and shall, subject to
Article 7, have the sole and absolute authority and discretion to resolve any
and all terms and conditions of any Awards and disputes concerning the Plan and
any Awards hereunder.

 
 
“Board” means the board of directors of the Company.

 
 
“Cause” means “cause” or a similar term set forth in the Participant's
employment agreement with the Company or, if no such agreement is then in
effect, shall mean (A) the Participant's material disregard of his
responsibilities, authorities, powers, functions or duties or failure to act,
(B) repeated or material negligence or misconduct by the Participant in the
performance of his duties, (C) appropriation (or attempted appropriation) of a
business opportunity of the Company, including attempting to secure or securing
any personal profit in connection with any transaction entered into on behalf of
the Company, (D) the commission by the Participant of any act of fraud, theft or
financial dishonesty with respect to the Company, or any felony or criminal act
involving moral turpitude or dishonesty on the part of the Participant, (E) the
Participant's habitual drunkenness or excessive absenteeism not related to
sickness, and/or (F) the material breach by the Participant of any provision of
his employment agreement that is not cured

 
 
2

--------------------------------------------------------------------------------

 
 
by the Executive within thirty (30) days after written notice of breach has been
delivered to the Participant by the Company, unless such breach is incapable of
cure (in which case the Participant shall not be entitled to an opportunity to
cure), in each case ofclauses (A) through (F) above, as determined by the Board
in good faith.

 
 
“Company” means MercadoLibre, Inc. and its consolidated subsidiaries, and
MercadoLibre, Inc.’s successors or assigns.

 
 
 “Eligible Employee” means an individual who is designated by the Award
Committee as eligible for this Plan and who is employed by the Company as
determined by the Award Committee.

 
 
“Market Value” of a Share, as of any date, means (i) the average closing sale
price of one Share as reported on a national stock exchange, including, but not
limited to, the NASDAQ Global Market (a “National Stock Exchange”) during the
60-trading day period (or such shorter period as the Shares are so listed)
ending on the last trading day of the calendar year preceding such date; (ii) if
the Shares are not listed for trading on a National Stock Exchange during any
day in that 60-trading day period but are quoted on the
Over-the-Counter-Bulletin Board (the "OTCBB"), the mean between the closing bid
and closing asked prices for the Shares as quoted on the OTCBB during the
60-trading day period (or such shorter period as the Shares are so quoted)
ending on the last trading day of the calendar year preceding such date, (iii)
if the Shares are not listed for trading on a National Stock Exchange or quoted
on the OTCBB during any day in that 60-trading day period and the shares were
last traded on a National Stock Exchange, the average closing sale price of one
Share as reported on the National Stock Exchange during the 90-trading day
period ending on the last day the Shares were listed for trading on such
Exchange or (iv) if the Shares are not listed for trading on a National Stock
Exchange or quoted on the OTCBB during any day in that 60-trading day period and
the shares were last traded on the OTCBB, the mean between the closing bid and
closing asked prices for the Shares as quoted on the OTCBB during the 90-trading
day period ending on the last day the Shares were quoted on the OTCBB.

 
 
“MercadoLibre Business” means any activities directly or indirectly related to
Online Transactional Platforms, Online Classified Advertisements and/or Payment
Platforms.

 
 
“Minimum Eligibility Conditions” means the minimum conditions established by the
Award Committee and approved by the Board that a Participant must meet in order
to be eligible to receive payments under any Award hereunder.

 
 
“Online Classified Advertisements” means listings of goods, products or services
on Internet sites, which listings (1) serve the same purpose as the listings
appearing in the classifieds section of printed newspapers, (2) include direct
contact information of the seller via telephone, e-mail or any offline method,
which contact information is readily and continuously available to any visitor
without restriction or special action required from the visitor, or provide for
a method to contact the seller so that the seller may then respond providing
direct contact information, and (3) are on Internet sites the operator or
administrator of which does not (x) play any role in consummating the
transaction to which the listing relates, or (y) provide any information (other
than contact information) to the seller regarding the potential buyer or
interested party, or otherwise serve as middle-man between a potential buyer and
seller (other than for the limited purposes expressly set forth in this
paragraph), or (z) charge any fee or commission for such

 
 
3

--------------------------------------------------------------------------------

 
 
transaction (including, without limitation, any fees for completion of
transactions and/or fees based on number of users contacting another user) other
than a listing fee, which is a fee for placing the listing on the website and is
chargeable before or at the time such listing appears. Examples of Online
Classifieds Advertisements include Craigslist.com, Kijiji.com, and olx.com.


 
“Online Transactional Platforms” means online transactional platforms or similar
as determined by the Award Committee including, but not limited to, (a) any
online platform offering a wide variety of product lines and/or services,
operating in a manner similar to Amazon.com or Submarino.com as of the date
hereof and/or (b) online transactional marketplaces located on websites in which
sellers and potential buyers transact for any kinds of goods and/or services,
which goods and/or services are displayed on such website, and in which the
sellers’ and potential buyers’ initial contact can only be made through such
website (for purposes of initial contact, direct contact information of another
user is not made available to users, in accordance with the terms of use of such
website), such as eBay.com, MercadoLibre.com, DeRemate.com, etc. (and any such
domain name with country suffixes).

 
 
“Participant” means an Eligible Employee who is designated as eligible to
receive an Award for services provided in 2011.  The designation of an
individual as a Participant under this Plan shall not provide the individual
with any rights to any future participation for any subsequent long term
retention plans that may be adopted by the Company in future years but, subject
to the terms of the Plan, an individual shall remain a Participant for purposes
of receiving a payment of Award until such individual ceases to be an Eligible
Employee.

 
 
“Payments Platforms” means websites or platforms enabling the sending, receipt,
holding and/or transfer of money from one user to another user through an
account that is funded by, among other things, traditional payment methods and
then used to transact with another user electronically, such as PayPal.com,
MercadoPago.com, or Dineromail.com (and any such domain name with country
suffixes).

 
 
“Performance Goals” means any goals, metrics or other performance measures
established for a Participant for services provided in 2011, the attainment of
which will result in an Award becoming payable to the Participant, subject to
the terms of the Plan.  It is currently anticipated that Performance Goals
generally will be based on, and support, both individual and Company goals and
may also include goals established for the particular division, affiliate or
country in which the Participant is located.

 
 
“Person” means and includes a natural person, a corporation, an association, a
partnership, a limited liability company, a trust, a joint venture, an
unincorporated organization or any other similar entity or a governmental or
quasi-governmental body.

 
 
“Shares” means shares of Common Stock of the Company, $0.001 par value per
share.

 
 
“Territory” means the United States of America and each country and territory in
Latin America and the Caribbean, including, without limitation, Argentina,
Bolivia, Brazil, Chile, Colombia, Costa Rica, Dominican Republic, Ecuador, El
Salvador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Paraguay, Peru, Puerto
Rico, Uruguay, and Venezuela.

 
 
4

--------------------------------------------------------------------------------

 
Participation; Performance Goals and Award Opportunities
 
The amount of the Award for each Plan Participant and the Performance Goals
applicable to such Award will be established by the Award Committee and
communicated to each Plan Participant.  The amount of each Award may be
different for each Participant or levels of Participants as determined by the
Award Committee.
 
Each Award shall be enumerated as a fixed amount, subject to adjustment in
accordance with Article V, to be paid in United States dollars, unless the Award
Committee determines to pay the amount of any such Award in a local
currency.  The amount of each Award, to the extent it becomes payable, shall be
paid in cash.
 
Review of Participant’s Performance
 
Performance Goals will generally be set and determined for the 2011 calendar
year by the Award Committee. The Award Committee, with input from the Company
officer responsible for each Participant, will evaluate such Participant’s
performance relative to the Performance Goals.
 
Payment of Awards
 
If a Participant does not satisfy the Minimum Eligibility Conditions, then the
Award shall be forfeited, and shall not become payable to such Participant under
this Plan.  If the Participant meets the Minimum Eligibility Conditions, the
Award shall become payable to the Participant in accordance with and subject to
the terms of this Article 5 and Article 6.
 
Subject to Article 6, only if the Participant is employed as an Eligible
Employee on the date each portion of the Award is to be paid in cash to such
Participant, the Award shall be payable, in cash as follows:
 
 
(1)
6.25% of the Award shall be payable to the Participant on or about March 31 of
each calendar year for a period of eight years starting in 2011;

 
 
(2)
the Participant shall receive on or about March 31 of each calendar year for a
period of eight years starting in 2011, a cash payment equal to the product of
(i) multiplied by (ii), where (i) equals 6.25% of the Award and (ii) equals the
quotient of (a) divided by (b), where (a), the numerator, equals the Market
Value as of the applicable payment date and (b), the denominator, equals $65.42
(the average closing price of the Company’s common stock on the NASDAQ Global
Market during the final 60 trading days of 2010).

 
Notwithstanding anything in the Plan or any other agreement entered into in
connection with or pursuant to the Plan, if the provisions of the Deficit
Reduction Act of 1984 ("DEFRA") or Section 280G of the Internal Revenue Code of
1986, as amended (“Code”) relating to "excess parachute payments" (as defined by
the Code) shall be applicable to any payment of an Award under the Plan, then
the total amount of such payment shall be reduced by the least amount necessary
such that the provisions of DEFRA and Section 280G of the Code relating to
"excess parachute payments" shall no longer be applicable; provided, however,
that the Company shall use its commercially reasonable efforts to obtain the
requisite approvals so that the limiting provisions of DEFRA and Section 280G of
the Code would not be applicable to such payment.
 
 
5

--------------------------------------------------------------------------------

 
Termination of Employment; Forfeitures
 
(a)           Participation in the Plan shall cease immediately upon a
Participant’s retirement, resignation or termination of employment as an
Eligible Employee for any reason (with or without Cause), or if determined by
the Award Committee, upon the Participant’s death or disability.  Disability
will be determined under the Company’s long term disability plan, if any, or
upon receipt of a letter of determination or similar of the Participant’s
complete disability by the applicable governmental authority under local
applicable law, which complete disability entitles the Participant to disability
payments under local law.
 
(b)           In the event that:
 

 
(1) 
while the Participant is employed by the Company, he or she engages in, directly
or indirectly, any other business or activity that could materially or adversely
affect the Company’s business or his or her ability to perform his or her duties
for the Company, including, but not limited to, any activities adversely
affecting the MercadoLibre Business anywhere in the Territory;

 
 
(2)
while the Participant is employed by the Company or during the one-year period
following the termination of the Participant’s employment for any reason, he or
she directly or indirectly, on his or her own behalf or on behalf of another
Person or entity, hires or solicits for hire any employees of the Company or its
Affiliates or in any manner attempts to influence or induce any employee of the
Company or its Affiliates to leave their employment; or

 
 
(3)
while the Participant is employed by the Company or during the one-year period
following the termination of the Participant’s employment for any reason, he or
she alone (or in association with any other Person) directly or indirectly, in
any capacity, owns, operates, manages, controls, engages in, invests in, becomes
employed by, acts as a consultant or advisor to, or provides services for, or
otherwise assists any other Person in activities that are competitive with the
MercadoLibre Business anywhere in the Territory,

 
he or she will automatically forfeit any and all benefits received under the
Plan and any and all benefits which the Participant may otherwise be entitled to
receive under the Plan.  If the Participant terminates employment with the
Company for any reason (with or without Cause) and he or she alone (or in
association with any other Person) takes any of the action set forth in
subparagraph (1), (2) or (3) above, the Participant will be required to
immediately, and in no event more than five days following the termination of
the Participant’s employment, return all amounts which the Participant has
received under the terms of the Plan (the “Recovery Amount”), and the
Participant and the Company hereby agree to the following, notwithstanding any
Plan provision to the contrary: 
 
 
(i)
that the Company may withhold all or a portion of the Recovery Amount from any
salary, wages or other amounts due to the Participant from the Company; and

 
 
(ii)
in addition to the Recovery Amount, the Company may also recover any fees
incurred by the Company in seeking to collect the Recovery Amount, including,
but not limited to, the Company’s reasonable attorneys’ fees.

 
Notwithstanding the foregoing, ownership of less than five percent (5%) of the
outstanding capital stock of any Person whose securities are registered under
the Securities Exchange Act of 1934, as amended, in
 
 
6

--------------------------------------------------------------------------------

 
and of itself shall not be cause for automatic forfeiture under Section 6(b)(3),
whether or not the subject Person is competitive with the Company.
 
(d)           The portion of any Award under this Plan that has not been
actually paid to the Participant prior to the date of such resignation or other
termination of employment shall be forfeited, except that the Award Committee
may pay an Award which is not then otherwise due and payable upon the disability
or death of the Participant in accordance with such rules or procedures
established by the Award Committee.  Notwithstanding any provision of the Plan
to the contrary, any Award paid to the Participant shall be subject to recovery
by the Company in the event that the Participant is terminated for Cause and
shall, to the extent permitted by law, be subject to recovery from any amounts
owed by the Company to the Participant, including, but not limited to,
offsetting any amounts owed under the Plan to the Company against any amounts
otherwise owed to the Participant by the Company.
 
(e)           If the Award Committee decides to pay an Award after the death of
a Participant in accordance with this Section 6, the Participant may designate
in writing one or more persons (“beneficiary”) to receive any unpaid portion of
the Participant’s Award upon the death of the Participant.  By similar action,
the Participant may designate a change of beneficiary at any time, which change
shall be effective only upon receipt by the Award Committee of said notice.  The
last such designation form filed with the Award Committee prior to the
Participant’s death shall control.  The Award Committee may establish a form or
other requirements for such designation.  If the Participant designates his
spouse as a beneficiary, the divorce of Participant shall automatically revoke
that designation of his spouse as beneficiary except to the extent otherwise
provided in a subsequent beneficiary designation filed by the Participant with
the Award Committee.  In the absence of a written designation, or in the event
the Participant dies without a beneficiary surviving him, the amount which would
otherwise be payable to his beneficiary shall be paid to the surviving spouse of
the Participant or if none, to the Participant’s estate.  A beneficiary of a
Participant shall have no interest or rights hereunder during the lifetime of
the Participant.
 
Administrative Provisions
 
 
The Plan was approved by the Board on ____, 2011 to be effective as of January
1, 2011 for all services provided by Participants in 2011.

 
 
Unless the Board provides otherwise, the Plan shall be administered and
interpreted by the Award Committee, which has been provided absolute authority
hereunder to administer the Plan.  The Board and its members, the members of the
Award Committee and any other individual who may, from time to time, have been
delegated responsibility with respect to the administration of this Plan
(collectively, “Authorized Persons”), shall have the full authority, discretion
and power necessary or desirable to administer and interpret this Plan, in
accordance with the Plan terms.  Benefits under the Plan shall be payable only
if the Authorized Persons in their respective sole and absolute discretion
determine that any such benefits are properly payable under the Plan.  Without
in any way limiting the foregoing, all Authorized Persons shall have complete
authority, sole discretion and power to: (i) determine the Participants;
(ii) determine the Performance Goals applicable to each Participant, as well as
the relative weighting of each such Performance Goals to determine eligibility
for payment of an Award hereunder; (iii) evaluate and determine the performance
of Participants; (iv) determine the amount of the Award for each Participant;
(v) interpret the provisions of this Plan and any other documentation used in
connection with this Plan, including documentation specifying individual
Participant Performance Goals, Award opportunities and the like; (vi) establish
and interpret rules, regulations and procedures (written or by practice) for the
administration of the Plan; and (vii) make all other determinations and take all
other

 
 
7

--------------------------------------------------------------------------------

 
 
actions necessary or desirable for the administration or interpretation of this
Plan.  The express grant in the Plan of any specific power to Authorized Persons
shall not be construed as limiting any power or authority of such Authorized
Person.  All actions, decisions and interpretations of the Authorized Persons
shall be final, conclusive and binding on all parties.  All expenses of
administering the Plan shall be borne by the Company.

 
 
Nothing in this Plan shall be deemed by implication, action or otherwise to
constitute a contract of employment or otherwise to impose any limitation on any
right of the Company to terminate a Participant’s employment at any time for any
or no reason.

 
 
A Participant shall have no right to anticipate, alienate, sell, transfer,
assign, pledge or encumber any right to receive any Award made under the Plan,
nor will any Participant have any lien on any assets of the Company by reason of
any Award made under the Plan.

 
 
The Company shall have the right to deduct or withhold, or require a Participant
to remit to the Company, any taxes required by law to be withheld from Awards
made under this Plan.

 
 
The Plan may be amended, suspended or terminated at any time and from time to
time, by action of the Board or the Award Committee, but in any event, the Plan
will be terminated no later than upon the last date the Company pays all
Participants any and all amounts that may due under the Plan and no amounts
remain due and payable under the Plan to any person as determined by Award
Committee. 

 
 
The adoption of the Plan does not imply any commitment to continue to maintain
the Plan, or any modified version of the Plan, or any other plan for incentive
compensation for such Participant for any period of time.  Neither the adoption
of this Plan, its operation, nor any documents describing or referring to this
Plan (or any part thereof) shall confer upon any employee any right to continue
in the employ of the Company or in any way affect any right and power of the
Company to terminate the employment of any employee at any time without
assigning a reason therefor.

 
 
This Plan, insofar as it provides for Awards, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by Awards under the Plan.  Any liability of the Company to any
person with respect to any Awards under this Plan shall be based solely upon any
contractual obligations which may be created pursuant to this Plan.  No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

 
 
In order to be effective, any amendment of this Plan or any Award must be in
writing and made by the Award Committee.  No oral statement, representation,
written presentation or the like shall have the effect of amending or modifying
this Plan or any Award, or otherwise have any binding effect on the Company, the
Board, the Chief Executive, the Award Committee or any individual who has been
delegated authority to administer this Plan.

 
 
The Plan shall be construed in accordance with and governed by the substantive
laws of the State of Delaware, without regard to principles of conflicts of law.

 
 
8

--------------------------------------------------------------------------------

 
 
In case any provision of the Plan shall be held illegal or void, such illegality
or invalidity shall not affect the remaining provisions of this Plan, but shall
be fully severable, and the Plan shall be construed and enforced as if said
illegal or invalid provisions had never been inserted herein.

 
 
Except for their own gross negligence or gross misconduct regarding the
performance of the duties specifically assigned to them under, or their willful
breach of the terms of this Plan, the Company (and its affiliates), Board and
its members, the Award Committee and its members, and any other entity or
individual administering any aspect of this Plan shall be held harmless by the
Participants and their respective representatives, heirs, successors, and
assigns, against liability or losses occurring by reason of any act or omission
under the Plan.

 
Executed on the 1st day of August, 2011 to be effective as of the 1st day of
January, 2011.
 
MercadoLibre, Inc.








By:          _____________________________________
 
 
 
9

--------------------------------------------------------------------------------